Citation Nr: 0423948	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for low back disability, to 
include degenerative disc disease and degenerative joint 
disease of the spine, with mild sensory motor neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
January 2004 at which time it was remanded in order to 
clarify the veteran's intentions as to attending a hearing.  
In June 2004, the RO was informed that the veteran was 
canceling a Board hearing and wished to continue with the 
appeal process.  


REMAND

The veteran claims that he suffers current low back 
disability related to injuries during service, including a 
toboggan injury.  Current medical records do show low back 
disorders.  Service medical records do document low back 
symptoms and include references to a toboggan injury in 
January 1977 and a lifting injury in May 1976.  Service 
records also show that a Medical Board found evidence of a 
low back disorder which preexisted service and which the 
Board found was not aggravated by service. 

Although a VA examination was conducted in July 2001, it does 
not appear that a medical opinion regarding causation was 
obtained.  Under the circumstances of this case, the Board 
believes such an opinion is necessary to comply with the 
provisions of 38 C.F.R. § 3.159(c)(4).   

Additionally, the Board notes that every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  In 
an opinion issued during the course of the present appeal, 
VA's General Counsel held that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel also held that a claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).  The Board believes that the issue on appeal should 
also be reviewed by the RO under the holding of this General 
Counsel opinion.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, 
including the need to furnish all 
pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

2.  The veteran should be scheduled for a 
VA spine examination to ascertain the 
nature and etiology of all current low 
back disorders.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special studies and tests should be 
accomplished.  After reviewing the claims 
file (to specifically include service 
medical records) and examining the 
veteran, the examiner should respond to 
the following:

     a)  Please list all current low back 
disorders.  As to each such current low 
back disorder, please indicate whether 
such disorder is a congenital or 
developmental defect, a congenital or 
developmental disease, or an acquired 
disorder.  

     b)  Was there an increase in the 
severity of any low back disorder which 
preexisted service beyond the natural 
progress of the disease?

     c) Is any current acquired low back 
disorder (to include degenerative disc 
disease and degenerative joint disease of 
the spine, with mild sensory motor 
neuropathy, causally related to the low 
back injuries noted during service?

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  The RO's review should include 
consideration of VA's General Counsel's 
opinion in VAOPGCPREC 3-2003 (July 16, 
2003).  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



